Citation Nr: 1814157	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  13-20 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for right knee chondromalacia, rated as 10 percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent for cherry hemangioma of the right upper back and eczematous dermatitis of the sole of the right and left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service in the Army from December 1985 to December 1989 and in the Marine Corps from July 1990 to August 2010.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which granted initial noncompensable ratings for right knee chondromalacia and cherry hemangioma of the right upper back and eczematous dermatitis of the sole of the right and left foot, both effective August 2, 2010. 

The rating assigned for cherry hemangioma of the right upper back and eczematous dermatitis of the sole of the right and left foot was increased to 10 percent, also effective August 2, 2010, in a March 2013 rating decision.  The rating assigned     for right knee chondromalacia was increased to 10 percent, also effective August     2, 2010, in a January 2018 rating decision.    

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in November 2016. A transcript is of record. 

The Board issued a decision in June 2017 that in pertinent part remanded the issue of entitlement to an initial compensable rating for right knee chondromalacia        and stayed action on the claim for an increased initial disability rating for cherry hemangioma of the right upper back and eczematous dermatitis of the sole of the right and left foot in accordance with Johnson v. McDonald, 27 Vet. App. 497 (2016). The claim for an increased initial disability rating for cherry hemangioma  of the right upper back and eczematous dermatitis of the sole of the right and left foot was remanded by the Board in August 2017 after the stay was lifted following issuance of Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017).  

FINDINGS OF FACT

1.  The Veteran's right knee chondromalacia has never exhibited flexion limited to 45 degrees or worse or extension limited to 10 degrees or worse.

2.  The Veteran's cherry hemangioma of the right upper back and eczematous dermatitis of the sole of the right and left foot does not affect 20 to 40 percent of  the entire body or 20 to 40 percent of exposed areas affected, and has not required systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more during the past 12-month period.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for right knee chondromalacia have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5260, 5261 (2017).

2.  The criteria for an initial disability rating in excess of 10 percent for cherry hemangioma of the right upper back and eczematous dermatitis of the sole of the right and left foot have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R.    § 4.118, Diagnostic Code 7806 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the record.  Although the Board has     an obligation to provide adequate reasons and bases supporting this decision,      there is no requirement that the evidence submitted by the appellant or obtained      on his behalf be discussed in detail. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there 
is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to 
the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,     1 Vet. App. 49, 53 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent     the average impairment of earning capacity resulting from disability. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability   in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and         the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.        See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Moreover, in July and August 2017 letters, the Veteran was asked to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who had treated his right knee and skin; however, he did not respond.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Right Knee Chondromalacia

Disability of the musculoskeletal system is primarily the inability, due to damage   or inflammation in parts of the system, to perform normal working movements      of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2017); see also 38 C.F.R. §§ 4.45,      4.59 (2017).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. 
App. 32 (2011).

Service connection was established for right knee chondromalacia in the August 2010 rating decision that is the subject of this appeal.  The RO assigned a noncompensable rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260, effective August 2, 2010.  As noted in the Introduction, the rating was subsequently increased to 10 percent, also effective August 2, 2010, in a January 2018 rating decision.  The RO specifically determined that a 10 percent rating was warranted for painful motion pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.49 and DeLuca.  As noted above, the RO also granted service connection for right knee instability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, effective November 1, 2017. As that decision has not been appealed, it is not before the Board at this time, and symptoms associated with that disability cannot    be considered in evaluating the right knee chondromalacia. See 38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).

The rating criteria provided for limitation of motion of the knee are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261. Diagnostic Code 5260 provides ratings for limitation of flexion with the following ratings assigned: 0 percent for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and 30 percent for flexion limited to         15 degrees. 

Diagnostic Code 5261 provides ratings for limitation of extension with the following ratings assigned: 0 percent for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and   50 percent for extension limited to 45 degrees.  For rating purposes, normal range     of motion of the knee is from zero to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II (2017).  Separate evaluations may be assigned for compensable limitation of flexion and extension of the same joint.  See VAOPGCPREC 09-2004 (September 17, 2004).  

Upon review of the record, the Board finds that the preponderance of the evidence is against the claim for an initial rating in excess of 10 percent for right knee chondromalacia at any time during the appeal period. At no time has the Veteran's right knee reflected motion limited to 45 degrees of flexion to support even a 10 percent rating under Diagnostic Code 5260.  Rather, at worst, the Veteran exhibited flexion limited to 105 degrees during the November 2017 VA examination, with no limitation after repetition.  A higher or separate rating for limitation of extension is also not warranted as the Veteran's right knee has never reflected motion limited to 10 degrees of extension to support a 10 percent rating under Diagnostic Code 5261.  Rather, extension has consistently been reported as normal.  See VA examination reports.  

Consideration has been given to functional impairment and effects of pain on functional abilities.  The Board acknowledges that the November 2017 VA examiner reported objective evidence of pain with active and passive range of motion testing that did not result in functional loss; pain with non-weight bearing and weight bearing; crepitus; and a reduction in muscle strength.  The November 2017 VA examiner also cited contributing factors of disability described as pain when putting full weight on the right leg, so the Veteran was constantly shifting weight, and a slight limp with locomotion.  However, the functional impairment   and effects of pain exhibited by the service-connected right knee disability have already been considered by the RO in the assignment of the initial 10 percent   rating.  The Veteran's limitation of motion has not risen to a compensable level under Diagnostic Codes 5260 and 5261.  Thus, the 10 percent rating presently assigned contemplates the functional impact arising from the objective findings    and the Veteran's subjective complaints of painful motion. Accordingly, higher     or separate ratings based on limitation of flexion and extension are not warranted.

In sum, the preponderance of the evidence is against a finding that a rating in excess of 10 percent is warranted for chondromalacia pursuant to Diagnostic Code 5260 and or 5261.  

Skin Disabilities

Service connection was established for cherry hemangioma of the right upper back and eczematous dermatitis of the sole of the right and left foot, in the August 2010 rating decision that is the subject of this appeal. The RO assigned a noncompensable rating pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7806, effective August 2, 2010.  As noted in the Introduction, the rating was subsequently increased to 10 percent, also effective August 2, 2010, in a March 2013 rating decision.  

Diagnostic Code 7806 provides the rating criteria for dermatitis or eczema. A 10 percent evaluation is provided for dermatitis or eczema that affects at least five percent, but less than 20 percent, of the entire body, or at least five percent, but          less than 20 percent, of exposed areas, or; required intermittent systemic therapy      such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation is provided for dermatitis or eczema that affects 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; required systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A note under the diagnostic criteria 
indicates that the disability can be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  

The preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent for cherry hemangioma of the right upper back and eczematous dermatitis of the sole of the right and left foot. The Board acknowledges the Veteran's assertions that more than half of each foot is affected (the areas where his foot plants), that the combined surface area of both feet comprises at least 5 percent of his body 
surface, and that about 10 percent of the back is affected. The Board also acknowledges the Veteran's assertion that although there has not been any growth or development with the condition of his back, the condition affecting his feet had progressed and that   a typical cycle is eczema following about four days of drying, cracking, bleeding and healing.  At no time during the course of the appeal, however, has the Veteran's skin condition affected 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected.  Rather, during a July 2010 VA examination, an erythematous nodule behind the right shoulder and right upper back was noted to involve approximately   less than one percent of the total body surface area, one percent of the non-exposed body surface area, and zero percent of the exposed body surface area; and the hypopigmented, scaly skin changes with irregular texture and irregular borders        with areas of slight superficial ulceration involving the plantar surfaces of both           feet collectively affected approximately five percent of the total body surface area,      10 percent of the non-exposed body surface area, and zero percent of the exposed    body surface area. During a September 2017 VA examination, which showed redness and dryness to both soles and cracks on right sole indicative of eczematous dermatitis, the skin condition was reported as affecting less than five percent of the total body    area and no exposed area.  

Nor has the skin condition required systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more during   the past 12-month period.  The Veteran has reported the use of different types of hydrocortisone-based creams and lotions, as well as natural aloe-based treatment, and asserts that any medication that is chemical-based makes the condition worse.  The July 2010 VA examiner noted topical medications and the September 2017   VA examiner indicated that the Veteran had not been treated with oral or topical medications in the past 12 months.  The evidence does not suggest that the skin disability has required more than topical ointment for treatment; there is no evidence, to include history, of systemic therapy. See Johnson v. Shulkin, 862     F.3d 1351 (2017). 

The Board has considered whether the service-connected cherry hemangioma of   the right upper back and eczematous dermatitis of the sole of the right and left foot should be rated under the diagnostic codes pertaining to scars, but in the absence of 
any evidence that there is scarring as a result of the skin conditions, the predominant 
disability appears to be eczematous dermatitis, which is properly rated under Diagnostic Code 7806.  

In sum, the preponderance of the evidence is against a finding that a rating in excess of 10 percent is warranted for cherry hemangioma of the right upper back and eczematous dermatitis of the sole of the right and left foot pursuant to Diagnostic Code 7806.  

In reaching the above conclusions with respect to both issues, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable    in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).






	(CONTINUED ON NEXT PAGE)



ORDER

An initial disability rating in excess of 10 percent for right knee chondromalacia is denied.

An initial disability rating in excess of 10 percent for cherry hemangioma of the right upper back and eczematous dermatitis of the sole of the right and left foot is denied.  




____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


